Citation Nr: 9925196	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-15 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating of 70 percent for post-traumatic 
stress disorder (PTSD) for the period from December 22, 1994, 
to April 6, 1998, currently rated for this time period as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  For the period at issue, the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, to the point of recurrent 
incidents of physical violence or perceived threats of 
physical violence at work, at home, and in social settings.  
The veteran's psychoneurotic symptoms were of such severity 
and persistence that there was severe impairment in the 
ability to retain employment, from the period where his 
performance was only very marginally satisfactory in 1994, 
until his disability retirement due to PTSD in April 1998.

3.  For the period at issue, the veteran had occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, and mood.  
His symptoms included near-continuous depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); and difficulty in 
adapting to stressful circumstances (including work). 


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met for the 
period from December 22, 1994, to April 6, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996);  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's contention, as related in his representative's 
Form 646 dated in April 1999, is in essence that a rating of 
70 percent is warranted for PTSD for the period from December 
22, 1994, to April 6, 1998.  An increased rating of 70 
percent for the period from April 7, 1998, forward, was 
granted in an RO rating decision in August 1998.  

Factual Background

A June 1994 report from the veteran's supervisor at work 
stated that the veteran had declining performance over the 
past three months.  Of his 17 case files reviewed, virtually 
all had deficiencies, some of them major.  The veteran was 
told that he needed to clean up his office as it was 
continually in a state of disarray, which looked 
unprofessional.  He was informed that he was performing at a 
minimally successful level with his clinical work and at an 
unsatisfactory level in administrative compliance.  

Numerous VA psychiatric treatment records from March 1995 
forward create a picture of continuous significant anxiety 
and depression over the years, frequent problems at work and 
home, symptoms such as "recurring, intense intrusive images 
and flashbacks," (as described in March 1995), and recurring 
problems with anger. 

During a September 1995 VA examination, objective findings 
were that the veteran was continuously anxious and restless 
in the examination.  He shuffled his feet, and rifled through 
files of papers he had brought with him.  He was cooperative, 
was candid and forthcoming in his presentation, but was 
moderately disorganized.  Affect was markedly labile.  He 
became visibly pressured and agitated, teared, and was unable 
to continue the interview at several points when he was 
discussing his combat experience, work and family problems, 
and other real and perceived losses.  At these times he 
seemed very uncomfortable and had a depressive affect.  Ideas 
of helplessness and hopelessness were obvious.  At other 
times he appeared able to cover, but the examiner had the 
impression that depressive affect and ideation remained close 
to the surface.  He was not psychotic or actively suicidal or 
homicidal.  He was fully oriented and there were no obvious 
cognitive complaints.  The veteran was diagnosed with 
posttraumatic stress disorder and dysthymia.  Stressors were 
severe, from current and military stress.  The Global 
Assessment of Functioning was 55.  

During the veteran's November 1996 RO hearing, he was noted 
by his representative to be taking two types of medication 
for depression.  The veteran's representative, who said he 
worked with the veteran frequently, said the veteran could be 
occasionally belligerent.  The veteran said he did not get 
along with his team leader at work and did not respect him.  
The veteran said he was a very assertive person, which was 
sometimes perceived as aggressive, and this got him into 
trouble, but that he did get along with the other two member 
of his team.  He could have a good day at work, but still 
come home and get in a confrontation with his children.  He 
said when his wife was not home, he usually stayed in his 
room.   The veteran, a PTSD counselor himself, said that he 
thought the term flashback was used too frequently, but that 
he had experienced his first true flashback the previous 
March.  He had pushed his son's head down and told him to 
stay low, after he had mistaken his son for a friend in 
Vietnam.  From the hearing transcript it appears as though 
the veteran became upset at this point in the hearing.  He 
said he had to counsel a certain number of veterans each week 
at work, which he analogized to a "body count" in Vietnam.  
He said he did the minimum.  He indicated he did not welcome 
social gatherings at home and just watched TV on such 
occasions.  He said he felt like he was just hanging on to 
his job because he got so angry he wanted to do stupid 
things.  He indicated he had already offered to quit his job.  
He said that ever since he took this job, his PTSD symptoms 
had gotten worse.  He stated that since 1990, things had been 
getting steadily worse for him.  He said that some days 
(perhaps once a month) he did not go in because it would not 
be good for his coworkers.  He said the siege for Firebase 
Neville ended 27 years to the day of the hearing, and things 
always happened to him around this time of year.  He  said he 
got in screaming matches with his boss in a heartbeat.  He 
said he was not an easy person to supervise.    

A November 1996 statement from the veteran's team leader at 
his place of employment revealed that a recently retired 
employee made reference to being "verbally abused and 
indirectly threatened with physical violence" by the 
veteran.  According to the statement, disciplinary action 
against the veteran was being considered as a result.

A note from a VA physician dated in April 1998 indicated that 
the veteran was permanently disabled due to PTSD with 
depression.  Subsequent writings by the same physician 
indicate that the veteran would never be able to resume work.

A VA Notification of Personnel Action shows that the veteran, 
an employee of VA, was placed on disability retirement 
effective April 7, 1998.

VA records of hospitalization in June 1998 show the veteran 
was treated by medication for PTSD symptoms, including anger 
and depression.  His admission was precipitated by an 
argument with his daughter during which he hit her.  The 
veteran was very remorseful about this and requested 
admission knowing he needed help.  Noted by history is an 
incident the previous August in which the veteran had a 
physical altercation in a bar.  After being asked to leave by 
the police, he was arrested for trespassing, although the 
charges were dropped.  History of  his present PTSD illness 
included, over the past several years and especially the past 
year, rage, intrusive thoughts, depression, severe problems 
with sleep, inability to be in public places, distancing 
himself from others including his family, marital problems, 
nightmares, easy startling to loud noises, and intrusive 
memories.

Analysis

The Board finds veteran's claim for an increased rating to be 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991) in that it is plausible.  In accordance with 38 
C.F.R. §§ 4.1, 4.2, 4.41 (1998) and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the Board has reviewed the veteran's 
service medical records and all other evidence of record and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is 
inadequate for rating purposes.  In addition, it is the 
judgment of the Board that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  "[W]here the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

However, in Rhodan v. West, 12 Vet. App. 55 (1998), the 
United States Court of Veterans Appeals, now the Court of 
Appeals for Veterans Claims (the Court), observed that when 
the Secretary adopted the revised mental disorder rating 
schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  Because the revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  
Therefore, in view of the effective date rule contained in 
38 U.S.C. § 5110(g), which prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law, the Secretary's legal 
obligation to apply November 7, 1996, as the effective date 
of the revised regulations prevented the application, prior 
to that date, of the liberalizing law rule stated in Karnas.  
Accordingly, the Court held that for any date prior to 
November 7, 1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.  

Under the version of the regulations in effect prior to 
November 7, 1996, a 50 percent rating was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation for PTSD was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996).  

Under the amended regulations, a 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place;  
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411 (1998).

The medical evidence of record shows continuous anxiety and 
depression for the period from December 1994 to April 1998.  
Severe problems at work are shown from a time shortly before 
this period (June 1994, during which the veteran's 
performance was minimally satisfactory to unsatisfactory) 
until his disability retirement, due to PTSD, in April 1998.  
Problems with anger resulted in physical violence at home and 
in social settings, as well as perceived threats of physical 
violence by the veteran at work.  The veteran also had 
frequent intense PTSD flashbacks and other symptoms 
throughout the period.  

A rating of 70 percent is warranted under the PTSD rating 
criteria in effect prior to November 7, 1996.  The veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, to the point 
of recurrent incidents of physical violence or perceived 
threats of physical violence at work, at home, and in social 
settings.  The veteran's psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to retain employment, from the period where his 
performance was only very marginally acceptable in 1994, 
until his disability retirement in April 1998.

This degree of symptomatology also warrants a rating of 70 
percent under the criteria in effect from November 7, 1996, 
forward because of the veteran's well-illustrated 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood.  His symptoms included near-continuous 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting). 

Accordingly, the Board finds that a rating of 70 percent for 
the veteran's PTSD is warranted for the period from December 
22, 1994, to April 6, 1998.  As noted above, in light of the 
Form 646 submitted by the veteran's representative in April 
1999, the Board considers this a full grant of the benefits 
sought on appeal.  







ORDER

A rating of 70 percent rating for PTSD for the period from 
December 22, 1994, to April 6, 1998, is granted.  The Board 
views its decision in this case as a full grant of benefits 
sought on appeal.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

